Citation Nr: 1454539	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disability, claimed as a right foot bone spur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1997 to May 2005 and from December 2006 to the present.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before the Board at the RO in October 2014.  Notice of the time and place of the hearing was provided to the Veteran in September 2014, but the Veteran failed to appear.  His hearing request is therefore deemed withdrawn and the Board will proceed with a decision in this case. 

The Veteran also initiated appeals with respect to the assignment of an initial noncompensable rating for migraine headaches in the November 2005 rating decision and the denial of a compensable rating for hemorrhoids in an August 2006 rating decision.  Statements of the case (SOCs) were issued in January 2006 and December 2006, respectively.  The Veteran's January 2006 substantive appeal was specifically limited to the appeal for entitlement to service connection for a right foot bone spur and did not perfect the appeal for a compensable initial rating for migraine headaches.  A substantive appeal was also not received in response to the December 2006 SOC addressing the claim for entitlement to a compensable rating for hemorrhoids.  Thus, the appeals for the claims for increased ratings have not been perfected.  The claims were not certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal in either case.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for entitlement to compensable ratings for migraine headaches and hemorrhoids are not currently before the Board.  


FINDING OF FACT

The Veteran's hallux valgus of the right foot is etiologically related to active duty service.




CONCLUSION OF LAW

Service connection for a right foot disability, currently diagnosed as a right hallux valgus, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a right foot disability as it was incurred during active duty service.  Service treatment records contain evidence of a right foot hallux valgus as a right foot bunion was diagnosed in May 2005 just prior to the Veteran's discharge from active duty.  Bilateral callosities were also observed during the March 2005 separation examination and the Veteran complained of painful corns and bunions on both feet on the accompanying report of medical history.  The post-service evidence includes an October 2005 examination report with bilateral hallux valgus observed both on physical examination and X-rays.  Treatment records from the Temple VA Medical Center (VAMC) also document a swollen and painful right foot bunion in September 2006.  Thus, the first two elements of service connection-a current disability and in-service injury-are established.  

The record also establishes a nexus between the current disability and post-service injuries.  The Veteran continued to complain of a painful right foot bunion after his discharge from active duty, and a VA examination and VAMC foot examination conducted shortly after separation clearly document a symptomatic right hallux valgus.  The Veteran's right foot bunion, which first manifested in service, continued after service and throughout the claims period.  The Board therefore finds that the claimed disability had its onset during active duty and service connection is warranted. 

As a final matter, the Board notes that the grant of service connection in this case is limited to the diagnosis of a right foot hallux valgus.  The Veteran's original claim for service connection was for conditions specified as a "right foot bone spur" and bilateral foot pain.  However, a claim for service connection disability encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim for service connection is therefore interpreted to include all his diagnosed right foot disorders.  With respect to the Veteran's claimed right foot bone spur, the Board notes that the record is entirely negative for objective medical evidence of this condition.  Instead, the service and post-service records clearly show findings of right and left hallux valgus and service connection is warranted for this disability.  As a right foot bone spur is not indicated by the record, the grant of service connection for right foot hallux valgus includes all right foot symptomatology and the award of service connection in this decision constitutes a complete grant of the claim on appeal.   

VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for a right foot disability, currently diagnosed as right foot hallux valgus, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


